                         Case 18-10512-KBO              Doc 890        Filed 09/03/19        Page 1 of 2




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE


                                               )
         In re:                                )                       Chapter 11
                                               )
         Zohar III, Corp., et al.,3            )                       Case No. 18-10512 (KBO)
                                               )
                                    Debtors.   )                       Jointly Administered
                                               )
         _____________________________________ )                       Ref. Docket Nos. 143, 266, 847, 851, 863 & 886

                               ORDER APPOINTING REPLACEMENT MEDIATOR

                  Upon consideration of the Certification of Counsel Regarding Proposed Order

         Appointing Replacement Mediator, filed by the above-captioned debtors and debtors in

         possession (collectively, the “Debtors”) on August 29, 2019 (the “Certification of Counsel”),4

         requesting the entry of an order appointing the Replacement Mediator in the Debtors’ Chapter 11

         cases pursuant to the Settlement Agreement; upon the consent of the Debtors, MBIA Insurance

         Corp., the Patriarch Stakeholders, and the Zohar III Controlling Class; and this Court having

         determined that entry of this Order is in the best interests of the Debtors, their estates, their

         creditors, and other parties in interest; it is hereby ORDERED THAT:

                  1.      Pursuant to the Settlement Agreement and Del. Bank. L.R. 9019-3, the Honorable

         Christopher S. Sontchi is hereby appointed as the Replacement Mediator in the Debtors’ Chapter

         11 cases.




         3
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
         Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
         (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
         Square, c/o FTI Consulting, Inc., New York, NY 10036.
         4
          Capitalized terms used but not defined herein shall have the meaning ascribed to them in the Certification of
         Counsel.
01:25097216.6
                          Case 18-10512-KBO        Doc 890     Filed 09/03/19     Page 2 of 2



                   2.      This Court shall retain exclusive jurisdiction with respect to all matters arising

         from or related to the implementation or interpretation of this Order.




                Dated: September 3rd, 2019                      KAREN B. OWENS
                Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE
01:25097216.6

                                                           5
